Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/16/2021. Claims 1, 8, and 16 were amended by these communications.

Status of Claims
Claims 1, 3-6, 8-9, 11-17, and 20-25 are pending.
Claims 1, 8, and 16 are currently amended; claims 23-25 are newly added; and claims 2, 7, 10, and 18-19 have been cancelled.
Claims 1, 3-6, 8-9, 11-17, and 20-25 are allowed.

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-17, and 20-25 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates certain methods of organizing human activity and mathematical calculation concepts into a practical application as supported in the specification paras [0020] and [0046]. The combination of additional elements use the certain methods of organizing human activity concept in a meaningful way beyond generally linking the use of certain methods of organizing human activity and mathematical calculation concepts to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spool et al. (US Pat. No. 7280893) discloses Web browser apparatus available to respective ones of the customer energy consumers for accessing the customer portal site; computer apparatus for generating a set of lowest cost schedules for one or more of the daily courses, taking into consideration historical electricity use data by each of the electrical load units, inventory information, and a list of the customer energy consumers' pending orders; and apparatus for comparing the schedules and presenting information thereon on the Web browser to an operator for enabling a judgment based selection of a desirable schedule.
Bartone et al. (US Pub. No. 20040078153) discloses a system and method for real time monitoring and control of energy consumption at a number of facilities to allow aggregate control over the power consumption.
Ellis et al. (US Pub. No. 20030009401) cost estimation relating to utility usage and utility billing. Utility information concerning usage of utilities is collected, and a report is provided of actual and/or estimated usage and/or cost of utility resources. 
Lonkar et al. (US Pub. No. 20110302097) discloses a networking service that receives information about behaviors of the users, such as behaviors in which a user is engaging now or will engage in the future. The networking service compares the behavior information to identify matches between two or more users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



04/06/2021